DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment and Supplemental Amendment filed on 03/24/2021 is acknowledged.  Claim 11 has been amended.  Claims 11-16, 18, 20, and 32-39 are pending in the application.  

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is MacGregor US 2004/0261411, in which Figs. 5-8 show various embodiments of a stacked plate actuator joined by a plurality of SMA wires, wherein the actuator can be supplied with power either from the ends (outermost plates) or the center (middle plate) as described at paragraph [0079].  The prior art of record does not fairly teach or suggest first and second end pads electrically coupled to a same beam and a center feed arranged between the end pads and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 12 is objected to because of the following informalities:  “a first end of the shape memory alloy material” should read “the first end of the shape memory alloy material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel et al. EP 1243793 (machine translation attached).
Regarding claim 11, Riedel discloses:
An actuator including (see Figs. 1c and 1d): 
a base (see base to which actuator 1 is shown attached in Figs. 2 and 3); and 
at least one bimorph actuator 1’ including a shape memory alloy material 2, 3 (SMA such as Ni-Ti-Cu or Ni-Ti, translation [0006] [0015]) and a beam 4.3 (bimetal [0021]), the bimorph actuator 1’ attached to the base at a first end 6c/6 of the beam 4.3 (see Figs. 2 and 3), a second end of the beam 4.3 opposite the first end configured to be unfixed (see Fig. 1d), a first end of the shape memory alloy material 2, 3 electrically coupled with the beam 4.3 between the first end of the beam and the second end of the beam (see Figs. 1c, 1d).

Regarding claims 12 and 13, Riedel discloses:
wherein a first end of the shape memory alloy material 2, 3 is attached to a first end of the bimorph actuator 1’ and a second end of the shape memory alloy material is attached to a second end of the bimorph actuator (see Figs. 1c, 1d).
wherein the second end of the bimorph actuator 1’ is configured to move in a z-direction when the shape memory alloy material is actuated (see Figs. 1d and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. EP 1243793 in view of Van Den Aker US 2017/0276122.
Regarding claims 14 and 15, Riedel is silent regarding:
wherein the shape memory alloy material is a shape memory alloy wire.
wherein the shape memory alloy material is a shape memory alloy ribbon.
Van Den Aker teaches:
wherein the shape memory alloy material is a shape memory alloy wire.
wherein the shape memory alloy material is a shape memory alloy ribbon (“Nitinol is for example available in the form of a wire, rod and bar, or as a thin film” [0049]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to provide the SMA in the actuator of Riedel in the form of a wire or ribbon/thin film as taught by Van Den Aker in order to construct the actuator with readily available materials (Van Den Aker [0049]).

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. EP 1243793 in view of Yang US 2009/0167108.
Regarding claims 16 and 18, Riedel is silent regarding:
The actuator of claim 11 included in an autofocus system.
An autofocus system including more than one actuator according to claim 11.
Yang teaches:
A bending-type SMA actuator 9 (bends when heated, see para. [0028] and Figs. 3-4, similar to the SMA actuator of Riedel) included in an autofocus system [0030] (i.e. bending-type SMA actuators are known for use as driving means in optic modules).

Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to utilize the actuator of Riedel as driving means in an autofocus system as taught by Yang to provide an autofocus system using actuators which require little heating energy, can be set quickly and very sensitively, and are noiseless and inexpensive (Riedel [0023] [0032]).

Claims 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. EP 1243793 in view of Yang US 2009/0167108 and Wada et al. US 2007/0279497.
Regarding claim 32, Riedel is silent regarding:
at least four bimorph actuators, two of the bimorph actuators configured to move an object in a negative z-direction and two of the bimorph actuators configured to move the object in a positive z-direction.
However, Yang teaches that bending-type SMA actuators are known for use as driving means in optic modules. 
And Wada teaches (see Fig. 15):
at least four actuators 401 (polymer actuators in this case, but analogous to the bimorph/bending actuators of Riedel and Yang in that both function to move an object by being actuated to abut against the object), two of the actuators 401bf configured to move an object in a negative z-direction (-F direction) and two of the actuators 401bf configured to move the object in a positive z-direction (+F direction) [0181].


Regarding claim 33, Riedel is silent regarding:
at least 8 bimorph actuators, the 8 bimorph actuators configured to move an object in directions of 5 axis.
However, Yang teaches that bending-type SMA actuators are known for use as driving means in optic modules. 
And Wada teaches:
at least 8 actuators 401 (polymer actuators in this case, but analogous to the bimorph/bending actuators of Riedel and Yang in that both function to move an object by being actuated to abut against the object), the 8 actuators 401 configured to move an object in directions of 5 axis (see Fig. 15 and paras. [0166-0168] [0189], seven actuators 401 for moving an object in the Y (Yaw) [x] and P (Pitch) [y] directions to provide image shake correction function, moving the object in the F [z] direction to provide autofocus function, and tilting the object in at least the Y direction [rotation about y axis] to provide tilt-photography function; further see Fig. 8 and para. [0143] image shake correction with an additional actuator in the P-Y plane for rotating the object in R direction [rotation about z axis] in addition to image shake correction by parallel movement in P [y] and Y [x] directions; further see Fig. 9 and para. [0152] tilting in the P direction [rotation about x axis] and tilting in the Y direction [rotation about y axis] by providing four actuators in the P-Z plane and four in the Y-Z plane; that is, an object can be moved in directions of all 6 axis: movement in the x, y, and z directions, as well as rotation about each of the x, y, and z axis to provide autofocus, image shake correction, and tilt-photography functions).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Riedel with that of Yang and Wada to provide an optic module having the beneficial functions of image shake correction, autofocus, and tilt-photography (Wada [0166-0168] [0189]), with the further advantage of using actuators which require little heating energy, can be set quickly and very sensitively, and are noiseless and inexpensive (Riedel [0023] [0032]).

Regarding claims 34 and 35, the combination of Riedel, Yang, and Wada teaches:
12 bimorph actuators (three bottom-mounted actuators and three top-mounted actuators for autofocus as taught by Wada Fig. 15 and para. [0181], and eight side-mounted actuators for image shake correction and tilt-photography as taught by Wada Fig. 9 and para. [0152], among others as described above for claim 33).
4 side mounted bimorph actuators 401by, 401bp to move the object in an x direction (Y/Yaw direction) and a y direction (P/Pitch direction) (see Wada Figs. 13, 15 and paras. [0166-0168]).

Regarding claim 36, the combination of Riedel, Yang, and Wada teaches:


Regarding claim 37, the combination of Riedel, Yang, and Wada teaches:
2 top mounted bimorph actuators 401bf and 2 bottom mounted bimorph actuators 401bf (Wada Fig. 15, para. [0181]).

Regarding claim 38, the combination of Riedel, Yang, and Wada as applied to claim 35 above teaches:
3 top mounted bimorph actuators 401bf and 3 bottom mounted bimorph actuators 401bf (Wada Fig. 15, para. [0181]).
The combination of Riedel, Yang, and Wada as applied to claim 35 above is silent regarding:
4 top mounted bimorph actuators and 4 bottom mounted bimorph actuators.
However, Yang teaches four actuators 9 for moving an object in the z-direction for autofocusing (see Fig. 2), and Wada teaches that using three actuators allows each actuator to be smaller and more responsive compared to using only one actuator (see para. [0188]), i.e. additional actuators allow for improved responsiveness.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Riedel, Yang, and Wada as applied to claim 35 above with the further teachings of Yang and Wada to provide four top mounted bimorph actuators and four bottom mounted bimorph actuators for the advantage of improved responsiveness.  

Regarding claim 39, Riedel is silent regarding:
at least four bimorph actuators, two of the bimorph actuators configured to move an object in a x-direction and two of the bimorph actuators configured to move the object in a y-direction.
However, Yang teaches that bending-type SMA actuators are known for use as driving means in optic modules. 
And Wada teaches:
at least four bimorph actuators 401 (polymer actuators in this case, but analogous to the bimorph/bending actuators of Riedel and Yang in that both function to move an object by being actuated to abut against the object), two of the bimorph actuators 401by configured to move an object in a x-direction (Y/Yaw direction) and two of the bimorph actuators 401bp configured to move the object in a y-direction (P/Pitch direction) (see Figs. 13, 15 and paras. [0166-0168]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Riedel with that of Yang and Wada to provide an optic module having the beneficial functions of image shake correction, autofocus, and tilt-photography (Wada [0166-0168] [0189]), with the further advantage of using actuators which require little heating energy, can be set quickly and very sensitively, and are noiseless and inexpensive (Riedel [0023] [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.